Citation Nr: 0023458	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  96-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected residuals of surgical 
removal of a neuroma in the left ear with loss of hearing.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1985 to January 
1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in February 2000.  



REMAND

As noted hereinabove, the Board most recently remanded this 
matter for additional development of the record in February 
2000 to include affording the veteran VA examinations in 
order to determine the nature and etiology of any low back 
disorder found and the severity of the scar in the left ear 
area.  

In both instances, the veteran's claims folder was to be made 
available to the examiner and reviewed prior to examination.  
Unfortunately, it is apparent from the record that this 
directive was not fulfilled.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran should be afforded additional VA 
examinations in order to determine the current nature and 
likely etiology of any low back disorder and the severity of 
the scar in the left ear area.  In addition, all pertinent 
medical records should be obtained for review.  

The Board further notes that, effective on June 10, 1999, the 
rating schedule criteria for evaluating hearing impairment 
were changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Furthermore, as previously noted by the Board, the Court 
recently recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  The RO, 
following completion of the necessary development, should 
consider whether "staged" rating is warranted here.  

Finally, the Board reminds the RO that a review of the record 
shows that the veteran submitted a timely Notice of 
Disagreement with respect to the RO's denial of service 
connection for headaches in the March 1995 rating decision, 
but that as of yet, this issue has not been made the subject 
of a Statement of the Case.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that in a case in which a 
veteran expressed disagreement in writing with an RO decision 
and the RO failed to issue a Statement of the Case, the Board 
should remand, not refer, the issue to the RO for issuance of 
an SOC.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back condition and the service-
connected left ear disability since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be scheduled for a 
VA compensation examination in order to 
determine the nature and extent of any 
low back condition and to obtain an 
opinion as to the etiology of any low 
back disorder found.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The claims folder should be made 
available to the physician and reviewed 
prior to the examination.  

3.  The veteran should be scheduled for a 
VA scar (skin) examination in order to 
determine the severity of the scar in the 
left ear area.  All indicated studies, 
including color photographs of the scar, 
should be obtained.  All clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner and reviewed 
prior to the examination.  

4.  After all indicated development has 
been completed satisfactorily, the RO 
should review the claims of service 
connection for a low back disorder and 
for a higher initial rating for residuals 
of surgical removal of a neuroma in the 
left ear with hearing loss.  Due 
consideration should be given to whether 
the veteran is entitled to a separate 
evaluation for residual scarring from the 
surgical removal of the neuroma of the 
left ear and all pertinent laws and 
regulations.  See Fenderson and VA O.G.C. 
Prec. Op. No 3-2000 (Apr. 10, 2000).  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The Supplemental Statement of the Case 
should include the issue of entitlement 
to service connection for headaches, and 
the veteran and his representative should 
be notified that, in order to "perfect" 
an appeal as to this issue, he must 
thereafter submit a timely substantive 
appeal or equivalent statement (e.g., a 
VA Form 9).  38 C.F.R. § 20.302 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




